NOT FOR PUBLICATION WITHOUT THE
                             APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0807-18T4

IN THE MATTER OF THE
PETITION OF THE TOWN
OF KEARNY FOR HOST
COMMUNITY BENEFITS
FROM NEW JERSEY SPORTS
AND EXPOSITION AUTHORITY,
PERMITTEE UNDER SOLID
WASTE FACILITY PERMIT
NO. LOP070001.
______________________________

                Submitted March 11, 2020 – Decided May 14, 2020

                Before Judges Koblitz and Gooden Brown.

                On appeal from the New Jersey Department of
                Environmental Protection, Division of Solid and
                Hazardous Waste, Docket No. HC2016-001.

                Castano Quigley, LLC, attorneys for appellant Town of
                Kearny (Gregory Joseph Castano Jr., on the briefs).

                Lowenstein Sandler LLP, attorneys for respondent New
                Jersey Sports and Exposition Authority (James Stewart
                and Leah D. Smith, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Department of Environmental Protection
                (Melissa H. Raksa, Assistant Attorney General, of
            counsel; Nicolas G. Seminoff, Deputy Attorney
            General, on the brief).

PER CURIAM

      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                        A-0807-18T4
                                       2